Dissenting Opinion.
Elliott, C. J.
I am for granting the petition. I think the reasoning and decision in the cases of Davis v. Newcomb, 72 Ind. 413, and Connelly v. Dickson, 76 Ind. 440, require ustp hold that the person who enters into possession under the judgment debtor shall be held liable for rent.
I am influenced by an additional reason. The assignee or grantee of the judgment debtor can not, unless fundamental principles are disregarded, hold possession under better terms-than his grantor or assignor. As the right to one year’s possession by the judgment debtor is burdened with the obligation to pay rent, that obligation passes with the possession of the land to all who come in under the debtor. Unless this be so, we shall have the judgment debtor transferring a broader right and greater title than he possessed.